                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0146-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU,
     RODRIGUE FODJO KAMDEM, and
13   CHRISTIAN FREDY DJOKO,
14                             Defendants.
15
     1




16          This matter comes before the Court on the Defendant Marie Christine Fanyo-Patchou,
17   Defendant Rordigue Fodjo Kamdem, and the Government’s unopposed motion to continue the
18   trial date and pretrial motions deadline (Dkt. No. 79). Ms. Fanyo-Patchou and Mr. Kamdem have
19   filed speedy trial waivers up to and including February 17, 2020, and March 3, 2020,
20   respectively. (Dkt. Nos. 91–92.) Defendant Christian Fredy Djoko, however, has not. (See Dkt.
21   No. 79 at 2.) While Mr. Djoko’s attorneys have explained to him that they require additional
22   time to provide him with effective assistance of counsel, Mr. Djoko does not wish to sign a
23   speedy trial waiver. (See id.) The Court must therefore decide whether to move the trial date
24   despite Mr. Djoko’s decision to not sign a waiver.
25          The Speedy Trial Act requires that “[i]n any case in which a plea of not guilty is entered,
26   the trial of a defendant . . . shall commence within seventy days from the filing date (and making

     ORDER
     CR19-0146-JCC
     PAGE - 1
 1   public) of the information or indictment, or from the date the defendant has appeared before a

 2   judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

 3   U.S.C. § 3161(c)(1). However, certain “periods of delay shall be excluded in computing the time

 4   within which . . . the trial . . . must commence.” Id. § 3161(h). The Act lists several types of

 5   excludable delay, see id. § 3161(h)(1)–(6), and also allows exclusion if “the court sets forth, in

 6   the record of the case, either orally or in writing, its reasons for finding that the ends of justice

 7   served by [a continuance] outweigh the best interest of the public and the defendant in a speedy

 8   trial,” see id. § 3161(h)(7)(A). In making such a finding, the court must consider certain non-
 9   exhaustive factors. See id. § 3167(h)(7)(B).
10           Here, the moving parties argue that a continuance is necessary because of the complex

11   nature of the case and the need for additional discovery. (See Dkt. No. 79 at 2–5.) To date, the

12   Government has provided 5,485 pages and digital files to the defense. (Id. at 3.) Many of those

13   pages are in a combination of French and Ewondo, and the Government’s translation firm still

14   needs to translate the pages. (Id.) Once the translations are complete, the parties will need time to

15   review them. (Id.) In addition, the parties may need to continue to investigate who received or

16   sent text and online messages and communications with Defendants, John Doe, and John Doe’s

17   family members. (Id. at 4.) Those investigations could potentially take place in Cameroon and

18   other foreign countries. (Id.)

19           Having considered the parties’ arguments for a continuance and the relevant record, the

20   Court agrees that a continuance is necessary. The Court FINDS as follows:

21       1. Failure to grant a continuance would likely result in a miscarriage of justice. See 18

22           U.S.C. § 3161(h)(7)(B)(i). The parties have had only limited time to review a large

23           volume of materials produced during discovery. (See Dkt. No. 79 at 3–5). In addition,

24           important discovery may still need to take place. (See id. at 4.)

25       2. The case is so unusual and complex that it is unreasonable to expect adequate preparation

26           for pretrial proceedings and the trial itself within the time limits established by the


     ORDER
     CR19-0146-JCC
     PAGE - 2
 1          Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii). The Government has charged three

 2          defendants with conspiracy to engage in cyberstalking and with cyberstalking. (See Dkt.

 3          No. 1 at 2–6.) The alleged conspiracy involves communications with many different

 4          people in multiple countries. (See id.) These allegations have raised complex factual and

 5          legal issues, including constitutional issues. (See Dkt. No. 58 at 15–16.)

 6      3. The additional time requested is a reasonable period of delay, as Ms. Fanyo-Patchou and

 7          Mr. Kamdem have requested more time to prepare for trial, investigate the matter, gather

 8          evidence material to the defense, and to consider possible defenses. (See Dkt. No. 79 at
 9          3–5.)
10      4. The additional time requested between the current trial date and the new trial date is
11          necessary to provide Defendants’ attorneys reasonable time to prepare for trial
12          considering their schedules and all of the facts set forth above.
13      5. The ends of justice will best be served by a continuance, and the ends of justice outweigh
14          the best interests of the public and Defendants in any speedier trial. See 18 U.S.C.
15          § 3161(h)(7)(A).
16          For the foregoing reasons, the unopposed motion to continue the trial date and pretrial
17   motions deadline (Dkt. No. 79) is GRANTED. It is therefore ORDERED that the trial date is
18   CONTINUED from October 7, 2019, to February 3, 2020, at 9:30 a.m. The time between the

19   date of this order and the new trial date is excludable time under the Speedy Trial Act, pursuant

20   to 18 U.S.C. § 3161(h)(7)(A). Any pretrial motions shall be filed no later than January 10, 2020.

21          DATED this 4th day of October 2019.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     CR19-0146-JCC
     PAGE - 3
